BOND, J.
Plaintiff and thirty-nine other citizens of Knox County, Missouri, organized a joint stock company for the purpose of establishing a fruit canning factory, and to that end elected a president, secretary, treasurer, and appointed a committee to locate a site for a building and empowered it to purchase material and employ laborers to erect such building. In the prosecution of these ends the -association became indebted to certain laborers and materialmen, and also to a lumber firm, of which plaintiff was a member. All of these accounts were assigned to plaintiff, who brought suit against defendants, and prayed judgment for the several sums so as*63signed to him. When the fact was developed during the trial by the admission of plaintiff that he was a member of said joint stock company and attended its meetings and consented to what was done by it in the matter of constructing the building and incurring the indebtedness sued for, the trial court directed a verdict for defendants. Erom a judgment in accordance plaintiff appealed.
The first question presented is as to the nature of the association in which plaintiff engaged. Under the facts stated it was clearly a joint stock company which went into practical operation so far as to elect officers, construct a building and incur indebtedness. Such associations were recognized at common law and may exist by statute. The members thereof are liable in solido for all of its indebtedness in the same manner as the members of an ordinary partnership. While there is some variance in the authorities as to what steps must be taken before the members become liable in this manner to third parties, all the cases are agreed that such liability is consummate upon a showing that the member joined the association, attended its meetings, and consented to the engagement out of which the liability arose. Hunnewell v. Willow Springs Canning Company, 53 Mo. App. 245. The case at bar presents all these elements of liability in plaintiff’s connection with the company. He was therefore liable as a co-partner with his other associates for the claim sued upon by him, since they were valid obligations against the joint stock company itself. This being so, and there being no pretense that the affairs of the joint stock company had been adjusted or settled, nor that any accounting between its members had taken place, nor that there remained only a single item of dispute, it is obvious that plaintiff could not bring an action at law against any of the members of the association for a liability against it, since the rule is universal that “a partner can not maintain an action at law against his copartner on a partnership claim or liability.” George on Partnership, 302; *64Bambrick v. Simms, 132 Mo. 48; Rankin v. Fairley, 29 Mo. App. 587. It matters not in the application of this rule whether the liability of the partnership arose upon a contract dealing with one of its members, or whether the latter purchased a claim against it. In neither can the action at law therefor be maintained. Lyons v. Murray, 95 Mo. 23. The ruling of the circuit court in this case is supported by the admission of the foregoing facts made by plaintiff on the witness stand. It was to the effect that the present action, which is strictly a legal one, could not be maintained. It was manifestly correct, and the judgment therefor is affirmed.
All concur.